Citation Nr: 0944498	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a stomach 
disability, right shoulder dislocations, and a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and manic depression, for purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's sister
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty training from June 1963 to 
December 1963, and on active duty October 1964 to June 1966.  
He died in April 2005, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO denied service 
connection for the cause of the Veteran's death, and also 
noted that accrued benefits could not be granted.

In July 2009, the appellant and the Veteran's sister 
testified during a hearing at the RO before the undersigned; 
a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the accrued benefits claim, the appellant's September 
2005 claim for Dependency and Indemnity Compensation (DIC) 
included a claim for accrued benefits.  See 38 U.S.C.A. 
§ 5101(b)(1) (West 2002); 38 C.F.R. § 3.152(b)(1) (2009).  In 
its January 2006 decision, the RO listed only the issue of 
service connection for the cause of the Veteran's death.  
However, at the conclusion of the decision, the RO noted that 
"there are no accrued benefits that can be granted," 
explaining that the Veteran had an informal claim pending at 
the time of death, and the evidence within the claims file at 
that time did not show that the conditions claimed were 
related to the Veteran's service.  In her April 2006 letter 
in response to the RO's January 2006 decision, the appellant 
indicated that she disagreed with that decision, and 
specified two bases for her disagreement.  One of these was 
that the Veteran had filed a claim for benefits that was 
pending at the time of his death.  The evidence in the claims 
file includes a December 2004 report of contact which 
reflects an informal claim for service connection for stomach 
- twisted intestines, right shoulder dislocations, and PTSD-
Manic depression.  

In its September 2006 statement of the case (SOC), the RO 
listed only the issue of service connection for the cause of 
the Veteran's death.  In a note at the conclusion of the SOC, 
the RO noted the appellant's statement that the Veteran had a 
claim pending at the time of his death, and indicated that it 
would issue a rating decision and advise the appellant of her 
rights.  The RO issued such a rating decision in August 2007.

The Board finds that, because the appellant filed a claim for 
accrued benefits and the RO's January 2006 rating decision 
specifically addressed this issue, the January 2006 decision 
included a denial of a claim for accrued benefits even though 
it was not specifically listed as an issue.  Cf. Adams v. 
Shinseki,  568 F.3d 956 (Fed. Cir. 2009) (even where the RO 
does not expressly address a claim in its decision, the claim 
may, in certain circumstances, be deemed to have been denied, 
and thus finally adjudicated).  As the appellant's April 2006 
letter met the requirements for a valid, timely notice of 
disagreement (NOD) with the RO's January 2006 denial of her 
claim for accrued benefits, the RO was obligated to issue a 
SOC rather than a rating decision.  See 38 U.S.C.A. § 7105 
(West 2002).  Where, as here, a Veteran files a timely NOD, 
and the RO has not issued an SOC, the claim must be remanded 
to the RO (as opposed to merely referred there) for issuance 
of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Hence, the claims for service connection for a stomach 
disability, right shoulder separations, and an acquired 
psychiatric disorder to include PTSD and manic depression, 
for purposes of accrued benefits, will be remanded to the RO 
for appropriate disposition, including issuance of a SOC, 
prior to further review.  38 C.F.R. § 3.102.  

As to the claim for service connection for the cause of the 
Veteran's death, the April 2005 death certificate listed the 
immediate cause of death as myocardial infarction resulting 
from coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were tachycardia, angina, hyperlipidemia, hypertension, 
obesity, diabetes, cigarette smoking, and "ventricular."

The appellant's primary argument throughout the appeal has 
been that the diabetes that contributed to the Veteran's 
death is service related on a presumptive basis because the 
Veteran served in Vietnam.  See 38 C.F.R. § 3.312 (service 
connection for cause of death warranted when service related 
disability was contributory cause of death); 38 C.F.R. §§ 
3.307(a)(6); 3.309(e) (diabetes presumed service connected in 
Veterans exposed to herbicides; Veterans who served in 
Vietnam presumed exposed to herbicides).  She has also 
advanced other theories in support of her claim, however.

In her April 2006 NOD, the appellant noted enclosed forms 
authorizing and consenting to release of information to VA 
(VA Form 21-4142), which indicated that there were private 
physicians who had treated the Veteran for physical and 
psychiatric disabilities including diabetes, heart pain, and 
PTSD.  She requested that the RO obtain these records 
"showing probable service related cause of death."  The RO 
did not seek to obtain these records, indicating in a note 
(posted to the first VA Form 21-4142) that requests for these 
records did not need to be sent because treatment was not 
indicated prior to 1980, and the records were therefore "too 
far removed from service" to warrant obtaining them as 
requested by the appellant.  However, VA's duty to assist 
requires that VA make reasonable efforts to obtain identified 
private records unless there is no reasonable possibility 
that assistance to the claimant would substantiate the claim.  
See 38 C.F.R. § 3.159(c)(1),(d) (2009).  In this case, it 
cannot be said that there is no reasonable possibility that 
obtaining these records could substantiate the appellant's 
claim for service connection for the cause of the Veteran's 
death.  In determining whether the disability that resulted 
in the death of the Veteran was the result of active service, 
the laws and regulations pertaining to basic service 
connection apply.  38 U.S.C.A. § 1310  (West 2002).  As 
noted, the Veteran's claims for service connection for 
schizophrenia and for a nervous condition were denied during 
his lifetime.  However, a claim for service connection for 
the cause of death must be decided without regard to any 
prior disposition of those issues during the Veteran's 
lifetime.  38 C.F.R. § 20.1106 (2009).  Service treatment 
records indicate that the Veteran was seen for psychiatric 
symptoms and diagnosed with a personality disorder.  Post-
service VA treatment records indicate the Veteran was 
hospitalized from January to February 1977 and diagnosed with 
marital maladjustment, explosive personality, cyclothymic 
personality; manic depressive illness was ruled out at that 
time.

Thus, the appellant could establish, as was argued during the 
Board hearing, that a psychiatric disability caused one or 
more of the physical disabilities that caused or contributed 
to the Veteran's death, and that such psychiatric disability 
was related to service.  While the Veteran was not diagnosed 
with a psychiatric disability during service, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The identified records could 
contain evidence relevant to that question.  Moreover, the 
private medical records relating to physical disabilities 
could contain evidence as to whether diabetes or a heart 
disability that caused or contributed to the Veteran's death 
was related to service, regardless of any presumptions.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009) (the availability of service connection on a 
presumptive basis does not preclude consideration of service 
connection on a direct basis). 

Therefore, a remand is warranted to obtain the private 
medical records identified by the appellant pursuant to 
38 C.F.R. § 3.159(c)(1).  The Board notes that the RO made 
multiple requests for the Palo Alto VA treatment records 
identified by the appellant, and the Palo Alto Health Care 
system indicated that they did not have any records in 
addition to those already in the claims file.  Thus, further 
action as to these records is not required.  38 C.F.R. 
§ 3.159(c)(2).

In addition, the appellant submitted additional evidence 
within ninety days of the Board hearing and did not waive 
initial RO consideration of this evidence.  Consequently, the 
RO should review this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2009).  This evidence included a 
March 2005 psychosocial assessment of Dr. Mack, a physician 
identified by the appellant as having treated the Veteran 
from October 2004 to March 2005, and lay statements.

Finally, the Board notes that the appellant filed a March 
2009 statement indicating that she would like to open a claim 
for service connection for a psychiatric condition.  However, 
such a claim is precluded as a matter of law because there is 
no provision under VA law for the payment of disability 
compensation to survivors (as opposed to payments for DIC and 
accrued benefits).  See Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998).  Thus, to the extent that the appellant has 
attempted to make a claim for service connection for a 
psychiatric disability on behalf of the Veteran, such a claim 
would be dismissed as a matter of law.  Id.  To the extent 
that the appellant argues that she is entitled to accrued 
benefits based on a pending claim, or service connection for 
the cause of the Veteran's death based on a service-related 
psychiatric disability that contributed to his death, the 
Board has taken account of these arguments above.
 
Accordingly, the claims are REMANDED for the following 
action:

1.  Issue an SOC with respect to the 
issues of entitlement to service 
connection for a stomach disability, 
right shoulder dislocations, and a 
psychiatric disability, to include PTSD 
and manic depression, for purposes of 
accrued benefits.  The appellant is 
advised that a timely substantive appeal 
will be necessary to perfect the appeal 
to the Board concerning these issues.  38 
C.F.R. § 20.302(b) (2009).  Then, only if 
the appeal is timely perfected, the 
issues are to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

2.  Request the records identified in the 
authorization and consent forms submitted 
by the appellant with her April 2006 NOD, 
other than those records that have 
already been associated with the claims 
file or those records that a custodian 
had indicated do not exist.

3.  Then, review the additional evidence, 
including the evidence submitted in 
October 2009 after the Board hearing, and 
readjudicate the appellate issues, under 
all appropriate statutory and regulatory 
provisions and legal theories.

If any benefit sought remains denied, the appellant should be 
furnished with a supplemental statement of the case and be 
afforded an opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

